Name: Council Decision (CFSP) 2017/349 of 27 February 2017 amending Decision 2012/389/CFSP on the European Union Capacity Building Mission in Somalia (EUCAP Somalia)
 Type: Decision
 Subject Matter: criminal law;  transport policy;  European construction;  Africa
 Date Published: 2017-02-28

 28.2.2017 EN Official Journal of the European Union L 50/80 COUNCIL DECISION (CFSP) 2017/349 of 27 February 2017 amending Decision 2012/389/CFSP on the European Union Capacity Building Mission in Somalia (EUCAP Somalia) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 16 July 2012, the Council adopted Decision 2012/389/CFSP (1) on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR). (2) On 12 December 2016, the Council adopted Decision (CFSP) 2016/2240 (2), amending Decision 2012/389/CFSP. The name of the mission was changed to EUCAP Somalia and its mandate extended until 31 December 2018. (3) Decision 2012/389/CFSP should be amended to provide for a financial reference amount for the period from 1 March 2017 to 28 February 2018, HAS ADOPTED THIS DECISION: Article 1 In Article 13(1) of Decision 2012/389/CFSP, the following subparagraph is added: The financial reference amount intended to cover the expenditure related to EUCAP Somalia for the period from 1 March 2017 to 28 February 2018 shall be EUR 22 950 000.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 27 February 2017. For the Council The President K. MIZZI (1) OJ L 187, 17.7.2012, p. 40. (2) OJ L 337, 13.12.2016, p. 18.